Exhibit MERGER TERMINATION AGREEMENT This Merger Termination Agreement (this “Agreement”) is entered into as of June 25, 2009 by and between Berkshire Hills Bancorp, Inc. (“Berkshire Hills Bancorp”), a Delaware corporation, and CNB Financial Corp. (“CNB Financial”), a Massachusetts corporation. RECITALS WHEREAS, Berkshire Hills Bancorp and CNB Financial have entered into an Agreement and Plan of Merger, dated April 29, 2009, as amended on May 21, 2009 (the “Merger Agreement”); and WHEREAS, capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to such terms in the Merger Agreement; and WHEREAS, Section 7.1(a) of the Merger Agreement provides that the Merger Agreement may be terminated at any time prior to the Effective Time of the Merger by mutual written consent of Berkshire Hills Bancorp and CNB Financial; and WHEREAS, Berkshire Hills Bancorp and CNB Financial intend to terminate the Merger Agreement effective upon the receipt by Berkshire Hills Bancorp of the Fee provided for in Section 2(b) of this Agreement; and WHEREAS, the Boards of Directors of Berkshire Hills Bancorp and CNB Financial have each authorized the termination of the Merger Agreement pursuant to the terms of this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the promises and the agreements set forth herein, the parties agree as follows: 1.Termination of Merger Agreement.Effective immediately upon receipt by Berkshire Hills Bancorp of the Fee described in Section 2(b) below, Berkshire Hills Bancorp and CNB Financial hereby terminate the Merger Agreement pursuant to Section 7.1(a) of the Merger Agreement by the mutual consent of the parties thereto.If the Fee is not received by Berkshire Hills Bancorp by the date specified in Section 2(b) below, this Agreement shall become null and void and have no effect, and the Merger Agreement shall continue in full force and effect as if this Agreement had not been entered into. 2.Effect of Termination; Mutual Discharge and Waiver. (a)Except as expressly provided in this Agreement, including Section 4 hereto, as a result of the termination of the Merger Agreement pursuant to this Agreement, the Merger Agreement shall become void, and there shall be no liability under the Merger Agreement on the part of any party hereto or any of their respective affiliates, subsidiaries, 1 directors, officers, shareholders, employees, agents, financial and legal advisors and other representatives, and all rights and obligations of each party thereto shall cease, except that no party shall be relieved or released from any liabilities or damages arising out of a willful breach as provided in Section 7.3 of the Merger Agreement. (b)CNB Financial shall pay to Berkshire Hills Bancorp the $970,000 termination fee (the “Fee”) provided for in Section 7.2(a) of the Merger Agreement on or before the business day following the date of this Agreement.Payment of the Fee shall be made by wire transfer of immediately available funds to the account designated by Berkshire Hills Bancorp on Exhibit A hereto.In the event CNB Financial has paid the Fee by wire transfer to the account designated on Exhibit A before the execution of this Agreement, the Fee shall be deemed to be received by Berkshire Hills Bancorp concurrently with the execution of this Agreement.Berkshire Hills Bancorp acknowledges that payment of the Fee shall constitute full and final satisfaction of any and all obligations of CNB Financial under Section 7.2 of the Merger Agreement. (c)Effective upon receipt by Berkshire Hills Bancorp of the Fee described in Section 2(b) above, each party hereto, on behalf of itself and, to the extent permitted by law, its affiliates, subsidiaries, directors, officers, shareholders, employees, agents, financial and legal advisors and other representatives, and the successors and assigns of each of them (each, a “Releasing Party”), hereby releases the other party hereto and each of its respective affiliates, subsidiaries, directors, officers, shareholders, employees, agents, financial and legal advisors and other representatives, and the successors and assigns of each of them, from any and all liabilities and obligations, claims, causes of action and suits, at law or in equity, whether now known or unknown, whether arising under any federal, state, local or foreign law or otherwise, that any Releasing Party has, has had or may have in the future arising out of, relating to, or in connection with the Merger Agreement, the CNB Financial Voting Agreements and the transactions contemplated thereby, including, without limitation, any liability or obligation set forth in Section 7.2 of the Merger Agreement and any liability or obligation arising out of any breach or alleged breach of any representation, warranty, covenant or agreement contained in the Merger Agreement, provided that nothing in this Section 2 shall impair the survival and full force of the Confidentiality Agreements (as defined in Section 4 below). 3.Acknowledgement of Termination of CNB Financial Voting Agreements.Berkshire Hills Bancorp and CNB Financial each acknowledge that, effective upon and by virtue of the termination of the Merger Agreement pursuant to Section 1 hereof, the CNB Financial Voting Agreements executed in connection with the Merger Agreement shall be simultaneously terminated in accordance with their terms and no obligations, rights, responsibilities or other encumbrances or restrictions of any kind shall result or arise therefrom. 4.Survival of Confidentiality Agreement.Notwithstanding anything contained in this Agreement or in the Merger Agreement to the contrary, the provisions of the Confidentiality Agreements dated February 23, 2009 and April 9, 2009 between
